Order entered December 23, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-01087-CR

                CHRISTOPHER ANTON SIMON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F19-76381-H

                                    ORDER

      Before the Court is court reporter Karren Jones’s December 21, 2021 request

for an extension of time to file the reporter’s record. In the request, Ms. Jones

states the record is due “December 28, 2021” and asks for an extension until

February 28, 2022.

      On December 14, 2021, we issued an order granting appellant’s motion to

extend time to file the notice of appeal and, on our own motion, ordering the
appellate record due by January 18, 2022. Thus, the reporter’s record is due on

January 18, 2022 and not, as Ms. Jones asserts, on December 28, 2021.

      In light of this and appellate rule 35.3(c) which provides that each extension

on a deadline to file the record “must not exceed 30 days” in an ordinary appeal,

we DENY Ms. Jones’s request. See TEX. R. APP. P. 35.3(c).

      We DIRECT the Clerk to send copies of this order to court reporter Karren

Jones, official court reporter, Auxiliary Court No. 1; court reporter Sharyl Zeno,

official court reporter, Criminal District Court No. 1; and counsel for all parties.



                                               /s/   LANA MYERS
                                                     JUSTICE